Citation Nr: 1643889	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to October 1980, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to vocational rehabilitation benefits has been raised by the record, specifically within the Veteran's April 2016 VA Form 28-1900, Disabled Veteran's Application for Vocational Rehabilitation; however, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Sleep apnea did not have onset during active service and is not otherwise etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided proper notice regarding the Veteran's claim of entitlement to service connection for sleep apnea within a June 2010 notice letter.  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and various lay statements have been obtained and associated with the claims file.  

Following the March 2016 Board remand, the Veteran was provided with a VA examination in April 2016, and the resulting examination report has been associated with the claims file.  The examination and opinion is adequate to adjudicate the Veteran's claim on appeal because it was based on a thorough examination, appropriate diagnostic tests, and provides adequate information to consider the Veteran's claim; moreover, the examiner's opinion is supported by a reasoned rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Moreover, given the above development, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  




II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for sleep apnea.  

Service treatment records do not document any complaints, treatment, or diagnosis of obstructive sleep apnea.  Periodic physical examinations throughout the Veteran's active service and a May 1980 retirement physical document normal relevant clinical evaluations, although the Veteran reported frequent trouble sleeping within a May 1980 report of medical history.  

Following active service, private treatment records from June 2004 document the Veteran's complaint of trouble breathing when lying flat, with four episodes at home; it was noted to be present only when the Veteran was supine, and instantly relieved upon rising.  In July 2004, an overnight polysomnograph study revealed findings consistent with obstructive sleep apnea almost exclusively in the supine position.  In August 2004, the Veteran continued to complain of shortness of breath for the past sixty days.  

As noted above, following the March 2016 Board remand, the Veteran was afforded a VA sleep apnea examination in April 2016.  The VA examiner confirmed the Veteran's diagnosis of sleep apnea since an initial July 2004 sleep study.  Following the examination, the VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by active service.  The examiner noted that the Veteran was diagnosed with obstructive sleep apnea more than twenty years after separation from active service and there was no evidence that sleep apnea was related to an incident, injury, or event in active service; while he acknowledged the Veteran's report of frequent trouble sleeping noted within a May 1980 report of medical history, the examiner noted that there was no mention of other symptoms of obstructive sleep apnea, such as witnessed apneas, snoring, morning headaches, etc.  Rather, the examiner stated that the most likely etiology of the Veteran's obstructive sleep apnea was his weight gain since separation from active service until his diagnosis of obstructive sleep apnea.  

After a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for sleep apnea.  

Initially, the Board notes that presumptive service connection for a chronic disease is not warranted, as sleep apnea is not one of the enumerated diseases entitled to such presumption; moreover, there is no probative evidence that the condition first manifested during active service or within one year of service discharge.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The lay statements of record regarding the Veteran's observable symptoms are probative, see Layno, 6 Vet. App. 465; however, to the extent they assert a nexus between the Veteran's current sleep apnea and his active service, they are afforded less probative value, as the Veteran is not shown to possess the requisite medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the lay statements of record assert that the Veteran's sleep apnea symptoms first had onset during active service and have been continuous therefrom, they are afforded little probative value when compared to the additional evidence of record, including service treatment records which (aside from an isolated report of frequent trouble sleeping in May 1980) do not document any complaints, treatment, or diagnosis of sleep apnea or related symptoms, and post-service medical records which do not document any reference to sleep apnea or related complaints prior to June 2004, which is over two decades after the Veteran's discharge from active service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Therefore, the Board concludes that service connection is not warranted for the Veteran's diagnosed sleep apnea.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


